

117 HR 5420 IH: All Seniors Always Paid (ASAP) Too Act
U.S. House of Representatives
2021-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5420IN THE HOUSE OF REPRESENTATIVESSeptember 29, 2021Mr. Gohmert (for himself, Mr. Weber of Texas, and Mr. Duncan) introduced the following bill; which was referred to the Committee on AppropriationsA BILLTo provide for the continued payment of social security benefits during lapses in appropriations.1.Short titleThis Act may be cited as the All Seniors Always Paid (ASAP) Too Act. 2.Continued payment of social security benefits during periods of lapsed appropriations(a)DefinitionsIn this section:(1)The term social security benefits means monthly insurance benefits payable under title II of the Social Security Act.(2)The term period of lapsed appropriations, when used with respect to social security benefits, means any period during which appropriations are not available due to the absence of the timely enactment of any Act or joint resolution (including any Act or joint resolution making continuing appropriations) appropriating funds to administer the payment of social security benefits.(b)Appropriation of funds To continue payment of social security benefitsFor any period of lapsed appropriations, there are appropriated, out of the Federal Old-Age and Survivors Insurance Trust Fund and the Disability Insurance Trust Fund, as appropriate, to the Commissioner of Social Security to allow the Commissioner to continue to administer the payment of social security benefits without interruption.(c)Effect of end of period of lapsed appropriationsExpenditures made for any fiscal year pursuant to this section shall be charged to the applicable appropriation whenever the regular appropriation bill (or other bill or joint resolution making continuing appropriations through the end of the fiscal year) becomes law.